United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                      ___________

                                      No. 98-1317
                                      ___________

United States of America,                  )
                                           )
             Appellee,                     ) Appeal from the United States
                                           ) District Court for the Western
      v.                                   ) District of Missouri.
                                           )
Joe Raymond Brooks,                        )
                                           )
             Appellant.                    )
                                      ___________

                               Submitted: January 13, 1999
                                   Filed: May 4, 1999
                                    ___________

Before RICHARD S. ARNOLD, BRIGHT and F.R. GIBSON, Circuit Judges.
                           ___________

BRIGHT, Circuit Judge.

       Defendant appellant Joe Raymond Brooks appeals his conviction and sentence
after a jury found Brooks guilty of one count of failure to file a tax return, in violation
of 26 U.S.C. § 7203, and two counts of tax evasion, in violation of 26 U.S.C. § 7201.
Brooks seeks reversal of his conviction and review of his sentence. Brooks contends
that the evidence adduced at trial was insufficient to support his conviction, principally
because Brooks believed in good faith that the Internal Revenue Code ("Code") did not
require him to pay federal income taxes. He further asserts that the district court erred,
in not granting his motion to dismiss on grounds that the § 7201 counts for tax evasion
were duplicitous, in failing to sever the § 7203 count from the § 7201 counts for trial,
and in declining to ask prospective jurors whether fear of retaliation by the Internal
Revenue Service ("IRS") would affect their deliberations. Brooks also complains that
the district court clearly erred in enhancing his sentence for use of sophisticated means
to conceal his tax evasion activities, and obstruction of justice. For the following
reasons, we affirm the conviction, reverse the two-point enhancement for obstruction
of justice, and remand for resentencing.

I.    FACTUAL BACKGROUND

       During the years charged in the indictment--1992 through 1994--Allied Signal,
Inc. ("Allied Signal") employed Brooks as a tool and dye maker. The IRS initiated a
criminal investigation of defendant Brooks in early 1995, after Brooks failed to appear
at a meeting with the IRS to discuss his tax liability for the years 1992 and 1993.1 IRS
Agent Mary Seifers scheduled two meetings with Brooks to discuss his tax liability.
After not appearing at the first meeting and rescheduling, Brooks sent a representative
to the second meeting to inform Agent Seifers that he would not be attending the
appointment. Through his representative, Brooks provided Agent Seifers with so-
called "exodus documents." These documents stated that although Brooks was a
private citizen of the State of Missouri, he was not a citizen of the United States, and,
thus, he was not required to file a federal tax return and pay federal income taxes.

       The IRS sent Brooks at least one letter urging him to file his taxes, and
threatened to file for him if he did not comply, but Brooks remained adamant in his
non-compliance. Brooks declined to file until the IRS would explain to Brooks'
satisfaction which section in the Code required him to pay federal income taxes.
According to Brooks, he never received a satisfactory answer, although the IRS


      1
        The IRS investigator on this case testified at trial that Brooks came to the
attention of the IRS after a tax protester then under indictment listed Brooks as a
potential trial witness on that defendant's behalf.
                                           -2-
informed him by letter of his obligation to file under the Code. Subsequently, two IRS
agents visited Brooks at his home to advise him that the IRS had initiated an
investigation of Brooks' tax liability for the tax years 1992 through 1994. Brooks
refused to answer the agents' questions and directed them to leave his property.2

       On May 27, 1997, the government indicted Brooks for criminal tax violations --
failure to file a federal income tax return for 1992, and tax evasion for the tax years
1993 and 1994. The case proceeded to trial. At trial, Brooks testified that, with the
help of a third party preparer, he had filed returns with the IRS for the tax years 1988
through 1991. In late 1992, however, Brooks became associated with the tax protestor
movement. Brooks attended various seminars and read tax protestor materials, and he
came to believe, and apparently continues to believe, that the Code does not require
him to pay federal income taxes.

       Beginning in late 1992, Brooks took certain steps to attempt to avoid paying
taxes. In December 1992, he submitted an IRS Form W-4 to Allied Signal claiming
nine allowances and, in September 1993, he filed another Form W-4 claiming "exempt
status." In March 1994, Brooks filed a Form W-8 in which he represented that, as a
"non-resident alien" of the United States, he was exempt from filing a return for the
year 1994. Brooks did not file any income tax returns with the IRS for the years 1992
through 1996.

       The testimony at trial further indicated that Brooks attempted to conceal his
income and assets from the IRS: Brooks cashed his paychecks personally instead of
relying on Allied Signal's direct deposit system; placed the warranty deed of his


      2
       After investigation into his failure to file tax returns in 1992 and 1993, the
Department of Energy revoked Brooks' security clearance upon which Brooks'
continued work at Allied Signal depended. Allied Signal subsequently terminated
Brooks.
                                          -3-
property, his homeowner's insurance policy and his utilities in the name of "Pidlin
Acres Trust"; established a bank account in the name of "IM More Able Trust" from
which he paid the bills from the Pidlin Acres Trust; and set up a P.O. Box under the
name of "Mail Call" to receive all mail relating to his properties, bank accounts and
other financial affairs. In addition, Crown Enterprise, the company hired to set up
Brooks' trusts, recorded the trusts in Arizona, not in Jackson County, Missouri, where
the real property actually existed. Thus, the property records in Jackson County did
not show any interest Brooks may have had in any property or trust in Missouri.3

       Brooks testified at trial in support of his defense. He explained his good faith
belief that the Code did not obligate him to pay federal income taxes and how he had
arrived at that belief. Brooks also gave an alternative explanation for his "evasive"
actions--namely, that he was very ill at the time that he took these actions, and he
wanted to preserve the property for his son by placing it in trust. During cross-
examination, Brooks admitted that he had put his property in trust, and that he had
taken the other "evasive" actions already discussed. He denied, however, that he had
taken those actions to evade the payment of federal income tax. Upon being
questioned about the trusts themselves, Brooks produced a one-page document which
appeared to be a cover page for a more extensive "IM More Able Trust" trust
agreement. Brooks testified vaguely about the terms of the trusts--referring the
government to the trustee for more detailed information--but he could not produce the
actual trust documents themselves. Further investigation by the government after trial
revealed that the "IM More Able Trust" actually consisted of only the one-page
document produced at trial; the government could find no other documents setting forth
the terms of that trust.




      3
       Brooks testified that Crown Enterprises created the "IM More Able Trust" with
three holding trusts, one of which was Pidlin Acres.
                                          -4-
       Following a three-day trial, the jury returned a guilty verdict against Brooks on
all three counts of the indictment. The district court sentenced Brooks to twelve
months on Count I, and twenty-seven months on Counts II and III, to run concurrently
for a total of twenty-seven months of confinement. The district court also ordered
Brooks to pay the cost of the prosecution of $2,868.36, and imposed a term of three
years of supervised release, a special assessment of $125.00, and a fine and restitution
totaling $13,868.36.4 Brooks timely appealed his conviction and sentence.

II.   DISCUSSION

       Brooks first argues that the government adduced insufficient evidence at trial to
support his conviction for two counts of tax evasion. More specifically, Brooks
contends that the government did not meet its burden in proving that Brooks had
willfully evaded his tax obligations, in large part because Brooks had established his
good faith belief that the Code did not require him to pay taxes. We review de novo
a question of the sufficiency of the evidence to sustain a conviction and consider the
evidence in the light most favorable to the government. See United States v. Bussey,
942 F.2d 1241, 1251 (8th Cir. 1991).

       To obtain a conviction for income tax evasion under § 7201, the government
must prove three elements beyond a reasonable doubt: the existence of a tax
deficiency, willfulness, and an affirmative act of evasion or attempted evasion of the
tax. See Sansone v. United States, 380 U.S. 343, 351 (1965); United States v.
Abodeely, 801 F.2d 1020, 1023 (8th Cir. 1986). To prove a tax deficiency, the first
element, the government must show that the taxpayer had unreported taxable income.
See United States v. Vannelli, 595 F.2d 402, 405-06 (8th Cir. 1979) ("In a tax evasion
prosecution it is necessary to show that an individual received more income than he


      4
       The government proved tax losses in the amount of $3,594.69 for 1992,
$4,224.47 for 1993, and $6,049.20 for 1994.
                                          -5-
reported."). Brooks does not dispute that he failed to report taxable income in the years
charged in the indictment.

       As to the second element of this offense, willfulness, Brooks contends that his
failure to file tax returns and pay income tax in 1993 and 1994 resulted from his good
faith belief that he had no obligation to do so under the Code. In support of this
contention, Brooks testified at trial that after study of the Code and applicable case law,
he came to the conclusion that his wages did not constitute income and that he did not
qualify as a taxpayer under the Code. Therefore, considering this good faith belief, his
failure to file income taxes was not willful under § 7201. The jury did not credit
Brooks' good faith defense and neither do we.

       "Willfulness, as construed by our prior decisions in criminal tax cases, requires
the Government to prove that the law imposed a duty on the defendant, that the
defendant knew of this duty, and that he voluntarily and intentionally violated that
duty."5 Cheek v. United States, 498 U.S. 192, 201 (1991); accord United States v.
Grunewald, 987 F.2d 531, 535-36 (8th Cir. 1993); United States v. Pomponio, 429 U.S.
10, 11-12 (1976). Nevertheless, the Supreme Court has recognized a good faith
defense to the element of willfulness in a tax evasion charge. See Cheek, 498 U.S. at
200-203. A good faith belief that a defendant's actions do not violate the tax laws
negates the willfulness requirement, whether or not the belief is objectively reasonable.
See United States v. Hildebrandt, 961 F.2d 116, 118 (8th Cir. 1992).

       In this case, however, the government presented sufficient evidence of
willfulness to provide the jury with a reasonable basis to conclude that Brooks


      5
        In this case, the government proved that Brooks had a duty to file tax returns in
the years 1992 through 1994. It also proved that Brooks knew of this duty, based on
his own testimony and that of four tax preparers from whom Brooks had obtained
assistance in filing his returns for the tax years 1988 through 1991.
                                            -6-
intentionally had evaded his income tax obligation. Brooks made a concerted effort to
dissociate himself from his property and income by cashing his checks personally
instead of relying on Allied Signal's direct deposit system; changing the name on his
warranty deed, his utilities, and homeowner's insurance policy to "Pidlin Acres Trust";
establishing a bank account in the name of "IM More Able Trust" for the payment of
all bills associated with the "Pidlin Acres Trust"; and using a P.O. Box, also under the
name of "IM More Able Trust," to receive his mail relating to his property, utilities and
insurance. See Spies v. United States, 317 U.S. 492, 499 (1943) ("[An] affirmative
willful attempt [at tax evasion] may be inferred from . . . concealment of assets or
covering up sources of income, . . .").

       As further evidence of willfulness, the government proved that Brooks had
prepared and signed, 1) inaccurate IRS Form W-4s claiming nine allowances and
exempt status for 1993, and 2) an IRS Form W-8 claiming exempt status for 1994 as
a "non-resident alien" of the United States. Other courts have construed acts of this
character to be indicative of willfulness. See United States v. Connor, 898 F.2d 942,
945 (3rd Cir. 1990) ("[The defendant's] purposeful failure to file an accurate W-4 form
could be viewed by the jury as an affirmative willful act to support the violation of 26
U.S.C. § 7201"); United States v. Johnson, 893 F.2d 451, 453 (1st Cir. 1990)
("[E]vidence that [the defendant] submitted a W-4 form in 1987 claiming more
allowances than he was entitled to and did not file an income tax return for 1987, was
relevant to show [the defendant's] willfulness . . . ."); United States v. Shivers, 788 F.2d
1046, 1048 (5th Cir. 1986) ("[The defendant's] filing of [an] inaccurate W-4 form that
stated he was exempt from withholding . . . was additional circumstantial evidence of
willfulness , . . ."). Based on these precedents, we agree that a jury could construe
Brooks' conduct in submitting inaccurate withholding forms to Allied Signal as
evidence of willfulness.6


       6
        Brooks' good faith defense is further weakened by his failure to pay Missouri
state tax since 1990. Brooks refused to pay federal taxes, in part, because he did not
                                            -7-
       As to the third element of this offense, an affirmative evasive act, Brooks
contends that the evasive acts charged in the indictment were innocuous on their face
and could not support a § 7201 violation. We reject this argument as well. Section
7201 assesses guilt against "any person who . . . attempts in any manner to evade or
defeat" the payment of income tax. 26 U.S.C. § 7201 (emphasis added). Thus, a single
affirmative act--"any conduct, the likely effect of which would be to mislead or to
conceal[,]" Spies, 317 U.S. at 499--is sufficient to satisfy the third element of this
offense. See United States v. McGill, 964 F.2d 222, 230 (3rd Cir. 1992). In upholding
the jury's determination of guilt on the tax evasion counts, it is sufficient for us to note
that the jury here could reasonably have found that the evidence introduced at trial
supported a § 7201 conviction. See Spies, 317 U.S. at 500.


                                            B.

       Brooks next argues that the district court erred in failing to grant his motion to
dismiss Counts II and III of the indictment on the grounds that these counts were
duplicitous. See United States v. Street, 66 F.3d 969, 974 (8th Cir. 1995) ("Duplicity
is the joining in a single count of two or more distinct and separate offenses."). In
support of this contention, Brooks cites United States v. Williams, 644 F.2d 696 (8th
Cir. 1981), where we held that 26 U.S.C. § 7205, not charged in this case, provides the
exclusive penalty for submitting false W-4s to one's employer. Brooks contends that
the government could not rely on Brooks' conduct in submitting the false W-4s to
support the conviction on the § 7201 counts. Taking this argument to its logical
conclusion, without the W-4 evidence, Brooks asserts that the § 7201 convictions must
fail because the other evidence supporting the conviction was innocuous.




consider himself a United States citizen. Brooks even attempted at one point to dispose
of his social security number. However, Brooks never disclaimed his citizenship in
Missouri, and yet he did not file a return and pay income tax in Missouri either.
                                            -8-
        Brooks' argument lacks merit for two reasons. First, Congress amended § 7205
to remove the exclusivity language so critical to our decision in Williams. Prior to
1984, the penalty assessed under § 7205, for willfully providing false or fraudulent tax
information to an employer, was "in lieu of any other penalty provided by law." 26
U.S.C. § 7205 (1982), amended by, 26 U.S.C. § 7205(a). Congress subsequently
amended this section to provide that the penalty in § 7205 existed "in addition to any
other penalty provided by law." 26 U.S.C. § 7205. Accordingly, the language in §
7205 upon which we relied in Williams no longer has the exclusive effect it once did.
Second, as stated above, the government relied on relevant record evidence, other than
the filing of the false W-4s, to establish Brooks' guilt on the evasion charges. The jury
credited this testimony. We conclude, therefore, that the district court did not err in
failing to dismiss the two counts of tax evasion.

                                             C.

       We reject Brooks' next argument that the district court erred in denying his
pretrial motion to sever. Brooks complains that the jury's consideration of Count I,
failure to file a tax return, prejudiced its deliberations of the tax evasion charges set
forth in Counts II and III. Brooks may only succeed in challenging the district court's
decision not to sever by demonstrating prejudice from the joinder of the counts. See
United States v. Humphreys, 982 F.2d 254, 259-60 (8th Cir. 1992). We review the
denial of a motion to sever for an abuse of discretion. See United States v. Dijan, 37
F.3d 398, 402 (8th Cir. 1994).

       Brooks' appeal on this issue is foreclosed by our decision in Humphreys, where
we upheld the denial of a motion to sever tax evasion counts involving unreported legal
fees from other tax evasion counts relating to the sale of stock. See Humphreys, 982
F.2d at 259-60. We rejected the defendant Humphreys' argument that the "spillover"
effect would prejudice the jury's deliberations on the separate tax evasion counts.
Similarly, in this case, the jury's consideration of the evidence relating to the failure-to-

                                             -9-
file count did not fatally prejudice the jury's deliberations on the tax evasion counts; the
evidence supporting Count I, and Count II and III are "mutually admissible to show [the
defendant's] motive, intent, and pattern of criminal behavior, and to negate [his]
defenses." Humphreys, 982 F.2d at 259. Humphreys reminds us that where evidence
of one crime would be admissible at a separate trial for another crime under Rule
404(b), a joint trial does not result in additional prejudice. Id.; see also United States
v. Ferguson, 776 F.2d 217, 225 (8th Cir. 1985). Therefore, Brooks does not show that
the district court's refusal to sever these counts caused him prejudice, and he has not
convinced us that the trial court abused its discretion.

                                            D.

       Brooks' next contention of error is the district court's refusal to ask certain voir
dire questions proposed by Brooks to ensure the impanelment of a fair and impartial
jury. The requested voir dire questions included the following:

       Does any member of the panel fear the IRS or fear the likelihood that the
       IRS will seek retribution against you if you were to tender a verdict of
       acquittal for an innocent defendant. If so, would this fear or concern
       affect in any way your ability to be fair and impartial in this case?

       Does any member of the panel believe that Paula Jones, the woman who
       made allegations and filed civil suit against President Clinton, is now
       under IRS audit because of having sued the President of the United
       States?

       Does any member of the panel believe that the tax laws are so well known
       and understood by the ordinary working tax payer that it would [be]
       impossible for a person to believe that they were not required to pay




                                            -10-
       income tax or file an income tax return when that person had been paid
       substantial sums of money while working for a private employer?7


R. at 52. Over defense objection, the trial court declined to ask these questions. We
review the district court's decision on an abuse of discretion standard, see United States
v. Bibo, 994 F.2d 524, 527-528 (8th Cir. 1993) (citations omitted), and examine the voir
dire as a whole to determine whether the district judge, even without inquiring into fear
of retaliation, impaneled an impartial jury through voir dire. See United States v. Bear
Runner, 502 F.2d 908, 913 (8th Cir. 1974) (reviewing court must examine the
sufficiency of the voir dire questioning in light of all the attendant circumstances
presented by the case).

       The record indicates that the district court took other steps during voir dire, aside
from inquiring about fear of retaliation, to ensure the impartiality of the jury. After
explaining that this case was a criminal tax matter, the district court asked the
prospective jurors whether they could be fair and impartial, and whether they would
follow the court's instruction on the law. The district court further instructed them on
the presumption of innocence and the government's burden of proof. See United States
v. Benson, 760 F.2d 862,863-84 (8th Cir. 1985). While the trial court might have asked
a question about fear of retaliation instead of relying on general questions, see United
States v. Krall, 835 F.2d 711, 715-16 (8th Cir. 1987), "we cannot say that the trial court
abused its discretion or that its refusal to ask the question[s] caused a reasonable
possibility that the jury's decision might be influenced by prejudice." Llach v. United



       7
       Because the district court permitted Brooks' counsel to ask on voir dire a
question directed at the same subject matter as this third question, Brooks' complaint
about the district court's refusal to ask this question is without force. See Ham v. South
Carolina, 409 U.S. 524, 527 (1973) (observing that a trial court is not required "to put
the [voir dire] question in any particular form, or to ask any particular number of
questions on the subject, simply because requested to do so by petitioner.").
                                            -11-
States, 739 F.2d 1322, 1333 (8th Cir. 1984). We reject Brooks' claim of error relating
to voir dire of the prospective jurors.

                                           E.

       Brooks further contends that the district court erred in enhancing his sentence for
the use of sophisticated means under U.S.S.G. § 2T1.1(b)(2), and obstruction of justice
under U.S.S.G. § 3C1.1. First, Brooks focuses on the two-point enhancement for using
"sophisticated means . . . to impede discovery of the existence or extent of the offense,
. . ." U.S.S.G. § 2T1.1(b)(2) (1997). The guideline commentaries assist us in
discerning whether Brooks employed "sophisticated means" in evading his tax
obligations:

      "Sophisticated means," . . . includes conduct that is more complex or
      demonstrates greater intricacy or planning than a routine tax-evasion case.
      An enhancement would be applied, for example, where the defendant
      used offshore bank accounts, or transactions through corporate shells . .
      ..

Section 2T1.1(b)(2), comment. (n.4) (1997). We review the factual finding of whether
a tax evasion scheme qualifies as "sophisticated" for clear error. See United States v.
Hunt, 25 F.3d 1092, 1097 (D.C. Cir. 1994); see also United States v. Saknikent, 30
F.3d 1012, 1013 (8th Cir. 1994).

       A careful review of the testimony introduced at trial reveals that Brooks took
various steps, detailed above, to conceal the ownership of his property and evade his
tax obligations. The district court found that this evidence warranted imposing a
sophisticated-means enhancement. See United States v. Pierce, 17 F.3d 146, 151 (6th
Cir. 1994) (affirming a § 2T1.1(b)(2) enhancement where defendant's conduct,
including providing false information to his employer, went beyond lying on a 1040
form); United States v. Jagim, 978 F.2d 1032, 1042 (8th Cir. 1992) (noting that a §

                                           -12-
2T1.1(b)(2) enhancement is appropriate where the government demonstrates that the
scheme is more than a "routine tax-evasion case," such as falsifying a Form 1040 to
avoid paying federal taxes); United States v. Becker, 965 F.2d 383, 390 (7th Cir. 1992)
(affirming a § 2T1.1(b)(2) enhancement for the defendant's conduct in eliminating all
bank accounts in his name and depositing his earnings in his son's account). Although
we recognize that Brooks could have taken even more intricate steps to avoid payment
of his federal income taxes, we cannot ignore the sophisticated, evasive actions he did
take. See United States v. Madoch, 108 F.3d 761, 766 (7th Cir. 1997). We, therefore,
find no error in the district court's imposition of a two-point enhancement on this basis.

                                           F.

       Brooks establishes a valid ground for appeal in challenging the district court's
two-point enhancement for obstruction of justice, U.S.S.G. § 3C1.1. Brooks contends
that the district court did not make sufficient findings of fact to support an obstruction
of justice enhancement. He further argues that the district court lacked a basis for
imposing an upward adjustment to his guideline score. We agree on both counts.

       A district court may impose an enhancement under § 3C1.1 only where the
defendant "willfully obstructed or impeded, . . . the administration of justice during the
investigation, prosecution, or sentencing of the instant offense." United States v. Eagle,
133 F.3d 608, 611 (8th Cir. 1998) (quoting U.S.S.G. § 3C1.1). This section also
encompasses committing or suborning perjury. See United States v. Berndt, 86 F.3d
803, 810 (8th Cir. 1996); United States v. Gleason, 25 F.3d 605, 608 (8th Cir. 1994);
U.S.S.G. § 3C1.1, comment. (n.3(b)). However, before imposing an enhancement
under § 3C1.1, a district court "must review the evidence and make independent
findings necessary to establish a willful impediment to, or obstruction of, justice."
United States v. Dunnigan, 507 U.S. 87, 95 (1993). Although not required, it is
preferable for the district court to address each element of the alleged perjury in "a
separate and clear finding." Id. Applying these principles to this case, the record

                                           -13-
makes plain that the district court did not make sufficient factual findings to justify
imposition of this two-point enhancement.8

       We also conclude that the record does not support imposition of this
enhancement at all. The government has failed to meet its burden of proving that
Brooks perjured himself in regard to the existence of these trusts. See United States
v. Anderson, 68 F.3d 1050, 1055 (8th Cir. 1995) (stating that the government bears the
burden of proving the facts necessary to support this enhancement). Brooks alludes in
his testimony to specific terms of the trusts not evident on the "cover page" document
produced at trial. The record also shows that the government's investigation failed to
uncover these trust documents.9 But Brooks testified that he simply paid a trust
company in Arizona, Crown Enterprises, to form and record these trust instruments.
His payment to Crown Enterprises constituted the extent of his involvement in
formation of the trusts. During his testimony, Brooks also directed the government to




      8
       The district court supported its finding of obstruction of justice with the
following statement:

      All right. Based upon the evidence submitted and the evidence and the
      testimony during the trial, the court finds that the obstruction of justice
      assessment is properly assessed and it will remain.

Trial Tr. at 817.
      9
        The government searched unsuccessfully for the trust documents at recording
offices in Maricopa County, Arizona and Jackson County, Missouri. Brooks testified,
however, that Crown Enterprises only filed the cover page with the recorder's office in
Arizona, not the full trust document. As such, the government could not have obtained
the trust document from a search of the recording offices.
                                         -14-
the trustee for additional information on the trusts. Yet the government chose not to
subpoena the trustee to testify at the sentencing hearing.10

       At most, therefore, the record suggests that either these trust documents do not
exist and Brooks credulously accepted the trustee's word as to their existence, or that
the documents do exist and the government failed to unearth them. Either way, Brooks
did not perjure himself. Therefore, because the government has failed to prove that
Brooks lied about the trust documents' existence, we reverse the district court's
imposition of a two-point enhancement for obstruction of justice.

IV.   CONCLUSION

       We affirm the defendant Brooks' conviction on all counts. However, the district
court erred in imposing a two-point enhancement for obstruction of justice. We,
therefore, reverse the obstruction of justice enhancement and remand for resentencing
for reduction of the sentence without the two-point enhancement for obstruction of
justice.

       In affirming this conviction, we pause to add a comment. Although the
government clearly established Brooks' guilt at trial, Brooks' situation as a tax evader
is representative of too many individuals in our society who are duped by charlatans
who preach and write that individuals do not need to pay taxes. Brooks fell prey to
these people who told him that he need not pay taxes and that he could shelter his
income and property through trusts. Cf. Newman v. Schiff, 778 F.2d 460 (8th Cir.

      10
         The government's investigation showed that Crown Enterprises sells false trusts
for individuals interested in avoiding the payment of tax. Based upon this fact and the
association of Crown Enterprises with an individual formerly convicted of setting up
false trusts, the government asks this court to accept that Brooks knew that no trust
documents existed. However, this evidence by itself does not establish that Brooks lied
on the stand about his knowledge of the trust documents.
                                          -15-
1985). This case may suggest that the false tax messengers in our society should be the
object of vigorous actions against them by our government. Those false messengers
play a role, unfortunately, in inducing citizens to attempt to cheat on income taxes and
in the process, some like Brooks, will go to prison.

      A true copy.

             ATTEST:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -16-